Holmes, J.,
concurring. Although I concur in today’s judgment which reverses the court of appeals, I must write separately because the majority opinion fails to clearly set forth the proper standard for awarding additional compensation based upon specific safety violations.
Ohio Adm. Code 412D3-20 sets forth the procedural requirements concerning applications for awards for specific safety violations, as follows:
*3“(A) An application for an additional award of compensation founded upon the claim that the injury * * * resulted from, the failure of the employer to comply with * * * [a] specific [safety] requirement * * * must be filed * * * with the industrial commission, within two years of the injury * * *. Such applications should set forth the facts which are the basis of the alleged violation and shall cite the section or sections of the law or code of specific safety requirements which it is claimed have been violated. * * *” (Emphasis added.)
Expressly stated in this provision is the requirement of a causal connection between the employer’s failure to comply with the specific safety violation and the employee’s injury. The majority opinion in the case sub judice overlooks this causal requirement by concluding merely that multiple violations of specific safety requirements may be involved in a single award.
Because I believe the law requires not only evidence of the violation’s existence, but also a causal connection between the violation and the injuries sustained, I must separately concur.